DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on May 30, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sobel et al (US 6,683,252; hereinafter Sobel).
	Regarding claim 1, Sobel discloses an apparatus (see figure 2) comprising: a sleeve (56) configured to receive a cable connector (52); a first opening (see figure 2) at a first end of the sleeve (56); a second opening (see figure 2) at a second end of the sleeve (56), wherein the sleeve (56) is designed to receive the cable connector (52) through the first end and allow the cable connector to exit through the second end after the cable connector has been engaged to a port (see figure 2); a channel (72, see figures 
	Regarding claim 2, Sobel discloses the apparatus (see figure 2) further comprising, a grip augmentation feature (136) on the handle (see figures 13 and 14).
	Regarding claim 3, Sobel discloses the apparatus (see figure 2), wherein a wall thickness of the sleeve is varied (see figure 14).
Regarding claim 4, Sobel discloses the apparatus (see figure 2), wherein the sleeve (56) contains an alignment tab (64).
	Regarding claim 5, Sobel discloses the apparatus (see figure 2) wherein the sleeve (56) is designed to flex around the cable connector (52).
	Regarding claim 6, Sobel disclose the apparatus (see figure 2), wherein the second end of the sleeve (56) is coated with an adhesive (see figure 13 and 14). 
	Regarding claim 7, Sobel discloses the apparatus (see figure 2), wherein an orientation marker is present on the sleeve (see figure 13 and 14).
	Regarding claim 8, Sobel discloses a method comprising: placing a fixture aligner (see figure 2) over a port (see figure 2); inserting a connector (52) into the fixture aligner (56); engaging the connector (52) with the port (see figure 2); and sliding the fixture aligner (56) off of the connector away from the port (see figure 2).
	Regarding claim 9, Sobel discloses the method, further comprising aligning the fixture aligner (52) with the port (see figure 2).



Regarding claim 11, Sobel discloses the method, further comprising sliding a cord (54) attached to the connector through a slit in the fixture aligner (see figure 2).
Regarding claim 12, Sobel discloses the method, wherein the placing and the sliding are accomplished by holding a handle (70).
	Regarding claim 13, Sobel discloses a method of producing a fixture connector (52), the method comprising: forming a sleeve (56) designed to receive a cable connector (52) with a first opening at a first end of the sleeve and a second opening at a second end of the sleeve (see figure 2), the sleeve (56) designed to receive the cable connector (52) through the first end and allow the cable connector to exit through the second end after the cable connector has been engaged to a port (see figure 2); establishing a channel in the sleeve (56) extending a length of the sleeve from the first end to the second end, the channel designed to allow for a cord (54) attached to the cable connector (52) to pass through the channel; and forming a handle (70) that extends from the first end of the sleeve (see figure 2).
	Regarding claim 14, Sobel discloses the method, wherein the forming the sleeve (56) comprises 3D printing the sleeve (see figure 2).
	Regarding claim 15, Sobel discloses the method, further comprising a grip augmentation feature (136) on the handle (see figure 14).
	Regarding claim 16, Sobel discloses the method, wherein a wall thickness of the sleeve is varied (see figure 2).

Regarding claim 18, Sobel discloses the method, wherein the sleeve is designed to flex around the cable connector (52) 
Regarding claim 19, Sobel discloses the method, wherein the second end of the sleeve (56) is coated with an adhesive (see figures 13 and 14).
Regarding claim 20, Sobel discloses the method, wherein forming the sleeve (56) further comprises forming an orientation marker on the sleeve (see figures 13 and 14).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fava (US 3,852,517), Mattson et al (US 2014/0305700), Hsu et al (US 2010/0278497) and Riha (US 2010/0040330) disclose a fixture aligner.

Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

December 4, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848